EXHIBIT 10.3.7
[FORM AWARD AGREEMENT]


Performance LTIP Unit Award Agreement
This Performance LTIP Unit Award Agreement (this “Award Agreement”) is made and
entered into as of _____________, 20__ by and between Ashford Hospitality Trust,
Inc., a Maryland corporation (the “Company”), Ashford Hospitality Limited
Partnership, a Delaware limited partnership (the “Partnership”) and
_____________ (the “Participant”). All capitalized terms in this Award Agreement
shall have the meanings assigned to them herein. Capitalized terms not defined
herein shall have the meanings assigned to them in the Company’s 2011 Stock
Incentive Plan, as the same may be amended from time to time (the “Plan”),
unless otherwise indicated herein. This Award Agreement is subject to the terms
and conditions of the Plan and the Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, as the same may be
amended from time to time (the “Operating Agreement”).
Grant Date: _____________
Total Number of LTIP Units (as defined in the Operating Agreement): ___________
(“Total Number of LTIP Units”) of which,
(i) the Target Number of Relative TSR LTIP Units shall be deemed equal to:
___________ (“Target Number of Relative TSR LTIP Units”); and
(ii) the Target Number of Absolute TSR LTIP Units shall be deemed equal to:
___________ (“Target Number of Absolute TSR LTIP Units”)2.
Performance Period: _____________– _____________, unless shortened to a
Shortened Performance Period as defined in Section 6.1


Purchase Price: $[________] ($0.05 per LTIP Unit)
1.Grant. Pursuant to the terms and conditions of this Award Agreement and the
terms and conditions of the Plan and the Operating Agreement, the Company hereby
grants the Participant all rights, title and interest in the record and
beneficial ownership of the number of LTIP Units set forth above which shall
remain subject to forfeiture to the extent the applicable performance goals
described in Section 3 (or as calculated pursuant to Section 6) are not
achieved. This grant of LTIP Units is made in consideration of the services to
be rendered by the Participant to the Company, Ashford Inc. (“Advisor”) and/or
their respective Affiliates and is subject to the terms and conditions of the
Plan and the Operating Agreement. It is intended that the LTIP Units granted
hereunder will constitute “profits interests” for all U.S. federal tax purposes
and as specifically described in Rev. Proc. 93-27, 1993-2 C.B. 343 and Rev.
Proc. 2001-43, 2001-2 C.B. 191.
2.    Purchase Price. It shall be a condition subsequent to the grant of the
LTIP Units hereunder that Participant pays to the Company the full amount of the
Purchase Price within thirty (30) days following the Grant Date.




--------------------------------------------------------------------------------




3.    Vesting; Performance Goals. Except as otherwise set forth in Section 6
below, and subject to the Participant not experiencing a Termination of Service
through the last day of the Performance Period, the number of LTIP Units that
vest shall be equal to the sum of (i) the Target Number of Relative TSR LTIP
Units multiplied by the applicable Relative TSR Multiplier (as described below),
with straight line interpolation between the Relative TSR Multipliers set forth
below for achievement of any Company percentile ranking between the values set
forth below and (ii) the Target Number of Absolute TSR LTIP Units multiplied by
the applicable Absolute TSR Multiplier (as described below), with straight line
interpolation between the Absolute TSR Multipliers set forth below for
achievement of any annualized Company TSR between the values set forth below. In
no event may more than the Total Number of LTIP Units set forth above vest
hereunder. All LTIP Units (and accumulated distributions with respect thereto)
that fail to vest in accordance with this Section 3 (or in accordance with
Section 6) shall be automatically forfeited by the Participant for no
consideration immediately following the Committee’s certification of the
relevant TSR Multiplier. For the purposes of this Award Agreement, “Termination
of Service” shall mean the Participant’s termination of service or employment
with the Company for any reason.
3.1    Relative TSR LTIP Units.
(a)    Relative TSR Peer Companies. The applicable Relative TSR Multiplier shall
be as set forth in the table in Section 3.1(b) below (with straight line
interpolation between the Relative TSR Multipliers set forth below), based on
the Company’s percentile ranking determined by comparing the Company’s Total
Stockholder Return realized over the Performance Period or the Shortened
Performance Period, as applicable, to the Total Stockholder Return realized over
the Performance Period or the Shortened Performance Period, as applicable, by
each of the following peer companies: (i) Chesapeake Lodging Trust, (ii)
DiamondRock Hospitality Company, (iii) FelCor Lodging Trust Inc., (iv) Hersha
Hospitality Trust, (v) Host Hotels and Resorts Inc., (vi) LaSalle Hotel
Properties, (vii) Pebblebrook Hotel Trust, (viii) RLJ Lodging Trust, (ix)
Sunstone Hotel Investors, Inc., and (x) Xenia Hotels and Resorts, Inc.
(collectively, the “Peer Group Companies,” subject to adjustment pursuant to
Section 3.4 below). For purposes of clarity, the Company’s performance will be
compared to that of the peers (using the percent rank function in Microsoft
Excel), with the Company’s performance included in the calculation of peer
company performance (i.e., Company performance vs. peers).
(b)    Relative TSR Multiplier.


Company’s Percentile Ranking
Relative TSR Multiplier
0 - less than 30
0
30
0.50
50
1.00
70 or greater
2.00



2



--------------------------------------------------------------------------------




3.2    Absolute TSR LTIP Units.
(a)    Absolute TSR Calculation. The applicable Absolute TSR Multiplier shall be
as set forth in the table in Section 3.2(b) below (with straight line
interpolation between the Absolute TSR Multipliers set forth below), based on
the Company’s annualized Total Stockholder Return over the Performance Period or
the Shortened Performance Period, as applicable. The Company’s annualized Total
Stockholder Return shall be calculated as follows:  (i) the sum of (A) 1.00 plus
(B) the Total Stockholder Return for the Performance Period or the Shortened
Performance Period, as applicable, with the sum of (A) and (B) raised to the
power of 1/3, minus (ii) 1.00.
(b)    Absolute TSR Multiplier.


Company Annualized TSR
Absolute TSR Multiplier
0 - less than 5%
0
5%
0.50
9%
1.00
13% or greater
2.00

3.3    Total Stockholder Return. For purposes of determining (i) the Company’s
percentile ranking with respect to the Relative TSR Multiplier and (ii) the
annualized Company TSR with respect to the Absolute TSR Multiplier. The “Total
Stockholder Return” or “TSR” means, with respect to each share of Common Stock
and each share of common stock of each of the peer companies, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period or the Shortened Performance Period, as
applicable. For purposes of calculating Total Stockholder Return, the beginning
stock price will be based on the relevant company’s average closing stock price
for the 10 trading days immediately preceding the first trading day of the
Performance Period on the principal stock exchange on which the stock then
trades and the ending stock price will be based on the relevant company’s
average closing stock price for the 10 trading days immediately preceding the
last trading day of the Performance Period or the Shortened Performance Period,
as applicable, on the principal stock exchange on which the stock then trades.
Dividends will be reinvested at the closing price of the last day of the month
after the “ex dividend” date. All cash special dividends shall be treated like
regular dividends. All spin-offs or share-based dividends shall be assumed to be
sold on the issue date and reinvested in the issuing company that same date.
3.4    Adjustments to the Peer Group. The Peer Group Companies shall be modified
in the following events:


3



--------------------------------------------------------------------------------




(a)    In the event of a merger, acquisition or business combination of a Peer
Group Company with or by another Peer Group Company, the surviving entity shall
remain a Peer Group Company and the non-surviving entity shall no longer be a
Peer Group Company.
(b)    In the event of a merger of a Peer Group Company with an entity that is
not a Peer Group Company, or the acquisition or business combination transaction
of a Peer Group Company by or with an entity that is not a Peer Group Company,
in each case where the Peer Group Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Group Company.
(c)    In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a “going private” transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company.
(d)    In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; (iv) ceases to conduct substantial business
operations or (v) is delisted from either the New York Stock Exchange (NYSE) or
the National Association of Securities Dealers Automated Quotations (NASDAQ), in
each case, the company will remain a Peer Group Company and the TSR for the
Performance Period or the Shortened Performance Period, as applicable, will be
negative one hundred percent (-100%).
(e)    For any situations not addressed in Section 3.4(a) – (d), the Committee
shall have the authority to make appropriate adjustments to the extent
necessary.
4.    Distributions. Prior to vesting of LTIP Units, all distributions with
respect to LTIP Units shall be held back by the Partnership and shall be subject
to the same vesting requirements and forfeiture restrictions as the underlying
LTIP Units. In the event that the underlying LTIP Units vest, accumulated
distributions thereon shall be deemed distributed to Participant in cash and
such cash used by Participant immediately thereafter to purchase such number of
Common Partnership Units (as defined in the Operating Agreement) with an
aggregate fair market value as of the date of vesting of the underlying LTIP
Units equal to the amount of cash deemed distributed. For the purposes of the
forgoing sentence, the Common Partnership Units shall be valued using their
average value for the ten (10) consecutive trading days immediately preceding
the date of vesting determined in accordance with the Operating Agreement.
5.    Operating Agreement; Rights as LTIP Unitholder. Participant acknowledges
and agrees that Participant’s LTIP Units acquired pursuant to this Award
Agreement shall be subject to this Award Agreement, the Plan and the Operating
Agreement (a copy of which has been provided to Participant as of the Grant
Date). Participant acknowledges having received a


4



--------------------------------------------------------------------------------




copy of the Operating Agreement and having read the Operating Agreement in its
entirety. Upon acceptance of Participant’s LTIP Units and execution of this
Award Agreement, Participant will automatically become a party to the Operating
Agreement as an LTIP Unitholder (as defined in the Operating Agreement) and will
be bound by all of the terms and conditions of the Operating Agreement.
Participant agrees to execute, in connection with the Award granted hereunder,
such further documentation as reasonably requested by the Company or by the
Partnership (or its general partner) to evidence the admission of Participant to
the Partnership as an LTIP Unitholder. Participant shall have all the rights of
an LTIP Unitholder with respect to Participant’s LTIP Units upon the Grant Date,
provided that all other conditions to the issuance, including the forfeiture
provisions contained herein and in the Operating Agreement have been satisfied.
6.    Acceleration of Vesting.
6.1    Definitions.


(i)
For the purposes of this Section 6, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause and without the
consent of Advisor (including in connection with the Participant’s termination
as an officer of the Company or the termination of the Third Amended and
Restated Advisory Agreement between the Company and Advisor dated June 10, 2015,
as may be amended from time to time (the “Advisory Agreement”), other than a
termination by the Company for the reasons described in Section 12(c)(ii)-(vi)
of the Advisory Agreement) or (B) a Termination of Service by Participant for
Good Reason.

(ii)
The “Shortened Performance Period” means the beginning of the Performance Period
through the date immediately prior to the earliest to occur of (A) a Change of
Control of the Company (as defined in the Plan), (B) a change of control of
Advisor (as defined in any employment or other written agreement between the
Participant and Advisor (the “Employment Agreement”)) if such change of control
of Advisor results in the vesting of this Award under the terms of the
Employment Agreement, (C) Participant’s Involuntary Termination, death or
Disability or (D) Participant’s involuntary termination of employment from
Advisor if such involuntary termination results in the vesting of this Award
under the terms of the Employment Agreement.

6.2    Change of Control. In the event of a Change of Control of the Company
prior to the end of the Performance Period, (i) the relevant TSR Multipliers
shall be determined in accordance with Section 3 calculated based on actual
performance during the Shortened Performance Period and (ii) the number of LTIP
Units that vest in accordance with Section 3 using the relevant TSR Multipliers
for the Shortened Performance Period shall vest immediately prior to the closing
of such Change of Control. If a change of control of Advisor (as defined in the
Employment Agreement) causes vesting of this Award under the


5



--------------------------------------------------------------------------------




Employment Agreement prior to the end of the Performance Period, this Award
shall vest in accordance with the Employment Agreement and, to the extent not
specifically addressed in the Employment Agreement, the number of LTIP Units
that vest shall be the number of LTIP Units that vest in accordance with Section
3 using the relevant TSR Multipliers for the Shortened Performance Period (which
shall be determined in accordance with Section 3 calculated based on actual
performance during the Shortened Performance Period).
6.3    Termination of Service. In the event of the Participant’s (i) Involuntary
Termination or (ii) death or Disability prior to the end of the Performance
Period, a number of LTIP Units shall vest on the date of such event equal to the
greater of (A) the Target Number of Relative TSR LTIP Units and the Target
Number of Absolute TSR LTIP Units, without any adjustment for achievement of the
relevant TSR Multiplier and (B) the number of LTIP Units that vest in accordance
with Section 3 using the relevant TSR Multipliers for the Shortened Performance
Period (which shall be determined in accordance with Section 3 calculated based
on actual performance during the Shortened Performance Period). If an
involuntary termination of employment from Advisor causes vesting of this Award
under the Employment Agreement prior to the end of the Performance Period, this
Award shall vest in accordance with the Employment Agreement and, to the extent
not specifically addressed in the Employment Agreement, the number of LTIP Units
that shall vest shall be the greater of (x) the Target Number of Relative TSR
LTIP Units and the Target Number of Absolute TSR LTIP Units, without any
adjustment for achievement of the relevant TSR Multiplier, and (y) the number of
LTIP Units that vest in accordance with Section 3 using the relevant TSR
Multipliers for the Shortened Performance Period (which shall be determined in
accordance with Section 3 calculated based on actual performance during the
Shortened Performance Period).
7.    Withholding. If the Company determines that it is obligated to withhold
any tax in connection with the grant, vesting or settlement of the Award, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state, local and other withholding obligations. The
Participant may satisfy any federal, state, local or other tax withholding
obligation relating to the Award hereunder by tendering cash payment to the
Company or by any of the following means: (i) authorizing the Company to
withhold LTIP Units from the LTIP Units otherwise retained by the Participant
hereunder; provided, however, that no LTIP Units are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(ii) delivering to the Company previously owned and unencumbered LTIP Units. The
Company also has the right to withhold from any other compensation payable to
the Participant.
8.    Tax Liability. Notwithstanding any action the Company takes with respect
to any or all tax or other tax-related withholding with respect to LTIP Units
(“Tax-Related Items”), the


6



--------------------------------------------------------------------------------




ultimate liability for all Tax-Related Items (and any associated penalties and
interest) is and remains the Participant’s responsibility, and the Company (i)
makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting or settlement of LTIP
Units, distributions with respect to LTIP Units, or the subsequent sale or other
disposition of any such LTIP Units acquired hereunder; and (ii) does not commit
to structure the Awards to reduce or eliminate the Participant’s liability for
Tax-Related Items.
9.    No Right to Continued Service. Neither the Plan nor this Award Agreement
shall confer upon the Participant any right to be retained in any capacity as a
service provider to the Company, Advisor or any of their respective Affiliates.
Further, nothing in the Plan or this Award Agreement shall be construed to limit
the discretion of the Company, Advisor or any of their respective Affiliates to
terminate the Participant’s service at any time, with or without Cause.
10.    Transferability. The Award and the LTIP Units may not be transferred
otherwise than as permitted under the Operating Agreement.
11.    Compliance with Law. The grant and any forfeiture of LTIP Units hereunder
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws. No LTIP Units
shall be issued pursuant to this Award unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register any
units with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
12.    Notices. Any notice required to be delivered to the Company under this
Award Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
13.    Governing Law. This Award Agreement will be construed and interpreted in
accordance with the laws of the State of Maryland without regard to conflict of
law principles.
14.    Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
15.    Award Subject to Plan and Operating Agreement. This Award Agreement is
subject to the Plan as approved by the Company’s shareholders and the Operating
Agreement. The terms and provisions of the Plan and the Operating Agreement as
each may be amended


7



--------------------------------------------------------------------------------




from time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan or a term or provision of the Operating Agreement, the applicable
terms and provisions of the Plan or the Operating Agreement will govern and
prevail.
16.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 10.
17.    Severability. The invalidity or unenforceability of any provision of the
Plan, the Operating Agreement or this Award Agreement shall not affect the
validity or enforceability of any other provision of the Plan, Operating
Agreement or this Award Agreement, and each provision of the Plan, Operating
Agreement and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of LTIP Units under this Award Agreement does not create any
contractual right or other right to receive any LTIP Units or other awards in
the future. Future awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan or Operating
Agreement shall not constitute a change or impairment of the terms and
conditions of the Participant’s service with the Company, Advisor and/or their
respective Affiliates.
19.    No Guarantee of Tax Consequences. The Company, its Affiliates, the Board
and the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant). Notwithstanding anything herein to the contrary, the Company does
not guarantee that any LTIP Unit intended to be a “profits interest” shall be
treated as such for tax purposes, and none of the Company, any Affiliate
thereof, the Board or the Committee shall indemnify any individual with respect
to the tax consequences if they are not so treated.
20.    Section 83(b) Election. It shall be a condition subsequent to the grant
of LTIP Units hereunder that the Participant makes a timely election under
Section 83(b) of the Code within thirty (30) days following the Grant Date in
substantially the form attached hereto as Exhibit A with respect to the LTIP
Units and to consult with the Participant’s tax advisor to determine the tax
consequences of filing such an election under Section 83(b) of the Code. The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the responsibility of the Company or any of its Affiliates, to timely file
the election under Section 83(b) of the Code even if the Participant requests
the Company or any of its Affiliates or any of their respective managers,
directors, officers, employees and authorized


8



--------------------------------------------------------------------------------




representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders or financial representatives) to assist in making
such filing. The Participant agrees to provide the Company, on or before the due
date for filing such election, proof that such election has been timely filed.
21.    Claw-back Policy. This Award (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any LTIP
Units) shall be subject to the provisions of any claw-back policy implemented by
the Company, Advisor or any of their respective Affiliates, as applicable,
including, without limitation, any claw-back policy adopted to comply with the
requirements of any federal or state laws and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy.
22.    Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award as of the date of such amendment or termination.
23.    No Impact on Other Benefits. The value of the Participant’s Award is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar benefit, as applicable,
except as otherwise provided in any employment agreement, service agreement or
similar agreement in effect between the Company, Advisor or any of their
respective Affiliates and the Participant.
24.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
25.    Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
26.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan, the Operating Agreement and this Award Agreement. The Participant has read
and understands the terms and provisions thereof, and accepts the Award subject
to all of the terms and conditions of the Plan, the Operating Agreement and this
Award Agreement.






[SIGNATURE PAGE FOLLOWS]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Effective Date.
 
ASHFORD HOSPITALITY TRUST, INC.


 
By: _____________________
Name:
Title:



 


ASHFORD OP GENERAL PARTNER LLC, as general partner of Ashford Hospitality
Limited Partnership


 
By: _____________________
Name:
Title:



 


PARTICIPANT


 
By: _____________________
Name:











10



--------------------------------------------------------------------------------






Exhibit A
HOW TO MAKE A SECTION 83(b) ELECTION




The attached Section 83(b) election form was prepared pursuant to Section 1.83-2
of the Treasury Regulations. If you decide to make an election, you must do the
following:
1. Fully complete, date and sign the election form as indicated. Type or print
your name under the signature line on the form.
1.     Within 30 days of the issuance of LTIP Units to you, file the executed
form with the Internal Revenue Service Center where you file your federal income
tax returns. You are strongly urged to use certified mail, return receipt
requested. You may enclose a copy of the completed form with your filing and ask
the IRS to file-stamp the copy and to return it to you. You should enclose a
self-addressed stamped envelope for this purpose.
2.     Forward a copy of the completed election form to the Company’s offices.
3.     Attach a copy of the completed election form to your federal income tax
return for the year during which LTIP Units were issued to you. For example, if
LTIP Units were issued to you during 2016, attach a copy of your completed
election form to your 2016 federal income tax return.
4.     Timely file any forms or documents (if any) that may be necessary for
state tax purposes.
Note that if you fail to file the completed election form with the IRS within
the 30-day period discussed above, the election will be invalid, and the tax
consequences will be determined as if no election were made. There is no grace
period for making the election. None of the Company, the Employer or any
affiliate of either of the foregoing is responsible for the filing of your
election.








--------------------------------------------------------------------------------





SECTION 83(b) ELECTION
The undersigned taxpayer hereby makes this election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”) and Treasury
Regulations Section 1.83-2 promulgated thereunder.
1.     Taxpayer’s general information:
•    Name: ________________________________________
•    Address: ______________________________________
______________________________________
•    Social Security # or Taxpayer ID #: __________________
2.     Description of Property with respect to which the election is being made:
•    [_____] LTIP Units (as defined in the Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership, as amended from
time to time (the “Partnership Agreement”) of Ashford Hospitality Limited
Partnership, a Delaware limited partnership (the “Partnership”) granted pursuant
to the Partnership Agreement.
3.     Date on which the property was transferred: ________
4.     Taxable year for which the election is being made: _________
5.     Nature of restriction or restrictions to which the property is subject:
the LTIP Units are subject to forfeiture and vesting based on achievement of
certain financial metrics and the taxpayer’s continued employment or service
relationship.
6.     The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse): $________ per unit x ______ units = $ ________.
7.     The amount (if any) paid for the property: $0.05 per unit x ______ units
= $ ________.
8.     The amount to include in gross income is $ ________. (The result of the
amount reported in Item 6 minus the amount reported in Item 7.)


The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of the transfer of the property. A copy of
the election also will be furnished to the Company. Additionally, the
undersigned will include a copy of the election with his or her


2



--------------------------------------------------------------------------------





income tax return for the taxable year in which the property is transferred. The
undersigned is the person performing the services in connection with which the
property was transferred.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Internal Revenue Commissioner.
Dated: ____________________________
Signature: __________________________
Print Taxpayer Name: __________________








3

